REQUESTED BY: Gerald E. Chizek, Commissioner of Labor, Nebraska Department of Labor
Is an agreement entered into by the Commissioner of Labor and U.S. Labor Department officials pursuant to the Commissioner's authority granted under section 48-616, R.R.S. 1943, void and unenforceable if in conflict with specific legislation affecting a particular provision of the agreement?
Yes.
Your opinion request pertains to the payment of unemployment compensation benefits to retired military personnel. Section 48-628 sets forth conditions disqualifying individuals for benefits under the Employment Security Act. In the second session of the Eighty-Fifth Legislature, an amendment to 48-628, R.R.S. 1943, was passed and which provides for the following additional disqualification affecting military personnel:
   "If the individual has been discharged from military service or released from active duty after twenty years or more of service and has not been employed since such discharge or release." Section 48-628(j).
Your opinion request does not question the meaning of the above cited amendment to section 48-628, R.R.S. 1943. You do however request guidance as to what effect the amendment has on an agreement entered into by the Commissioner of Labor with United States Secretary of Labor under the date of August 7, 1973, which contains provisions in conflict with the disqualification now imposed upon exservicemen by the enactment of L.B. 128. The referred to agreement was entered into by the Commissioner of Labor with U.S. Department of Labor pursuant to the Commissioner's powers enumerated under section 48-616, R.R.S. 1943. Regardless of that general grant of authority, it is axiomatic that the Legislature by subsequent enactment may limit or totally eliminate previous specific or general grants of authority. L.B. 128 unquestionably prohibits the payment of unemployment compensation to a specifically and clearly identifiable group. Any agreement entered into by the Commissioner of Labor pursuant to section 48-616, R.R.S. 1943, which is in conflict with specific provisions of the Act is not enforceable and the executory provisions of the agreement may be not carried out by the Commissioner of Labor.
We trust the above is in full response to your request. If we can be of further assistance, please advise.